MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019	ME	4	
Docket:	      Cum-18-202	
Submitted	 	
  On	Briefs:	 November	28,	2018	
Decided:	     January	10,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               IN	RE	CHILDREN	OF	COREY	W.		
	
	
PER	CURIAM	

        [¶1]		The	mother	and	father	appeal	from	a	judgment	of	the	District	Court	

(Bridgton,	Darvin,	J.)	terminating	their	parental	rights	to	two	of	their	children.1		

The	 father	 asserts	 that	 the	 Department	 of	 Health	 and	 Human	 Services’	

placement	of	the	children	with	a	kinship	foster	family	in	Florida	frustrated	his	

ability	 to	 reunify	 with	 them,	 rendering	 the	 Department’s	 reunification	 plan	

noncompliant	with	the	requirements	prescribed	in	22	M.R.S.	§	4041(1-A)(A)(1)	

(2017).		He	further	contends	that	the	court	erred	by	approving	the	children’s	

out-of-state	placement	in	its	order	after	judicial	review.		The	mother	challenges	

the	sufficiency	of	the	evidence	underlying	the	court’s	determination	that	she	is	




    1		The	parents	have	a	third	child,	who	lives	with	another	family,	and	the	mother	also	has	an	older	

child,	who	resides	with	the	child’s	maternal	grandparents.		Neither	of	these	other	children	is	a	subject	
of	this	child	protection	action.		References	in	this	opinion	to	the	two	children	mean	the	children	as	to	
whom	the	parents’	rights	have	been	terminated.	
2	

parentally	 unfit	 within	 the	 meaning	 of	 22	M.R.S.	 §	 4055(1)(B)(2)(b)(ii)-(iv)	

(2017).		We	affirm	the	judgment.		

                                              I.		BACKGROUND	

          [¶2]		The	following	facts	are	drawn	from	the	court’s	findings,	which	are	

supported	by	the	evidence,	and	from	the	procedural	record.2		See	In	re	Evelyn	

A.,	2017	ME	182,	¶	4,	169	A.3d	914.		

          [¶3]	 	 In	 October	 of	 2016,	 the	 Department	 filed	 petitions	 for	 child	

protection	 and	preliminary	 protection	orders	concerning	the	two	children	 at	

issue	here.		See	supra	n.1.		The	court	(Dow,	J.)	issued	a	preliminary	protection	

order	at	that	time,	granting	custody	of	the	children	to	the	Department,	which	

placed	them	with	their	maternal	grandparents.		In	February	of	2017,	while	both	

parents	 were	 incarcerated,3	 the	 court	 (Darvin,	 J.)	 issued	 an	 agreed-upon	

jeopardy	order	as	to	each	parent.		The	jeopardy	findings	included	each	parent’s	

untreated	 mental	 health	 problems,	 longstanding	 addiction	 and	 substance	


     2	 	 The	 record	 includes	 the	 court’s	 earlier	 order	 after	 a	 contested	 judicial	 review	 hearing.	 	 See	

22	M.R.S.	 §	 4038	 (2017).	 	 In	 the	 termination	 judgment,	 the	 court	 incorporated	 by	 reference	 the	
findings	of	fact	set	forth	in	the	judicial	review	order.		Because	the	record	does	not	include	a	transcript	
of	 the	 judicial	 review	 hearing	 or	 an	 acceptable	 substitute	 for	 a	 transcript,	 see	 M.R.	 App.	P.	5(a),	
(b)(2)(A),	(d),	“we	will	assume	that	the	transcript	would	support	the	trial	court’s	findings	of	fact	and	
its	rulings	on	evidence	and	procedure.”		Greaton	v.	Greaton,	2012	ME	17,	¶	2,	36	A.3d	913.	
     3		The	mother	was	incarcerated	from	December	of	2016	until	her	release	in	April	of	2018,	twenty	

days	prior	to	the	termination	hearing.		The	father	was	already	incarcerated	when	the	children	were	
placed	in	the	Department’s	custody.		After	he	was	released	and	then	rearrested	in	November	of	2016,	
he	was	finally	released	in	February	of	2017	into	an	inpatient	substance	abuse	rehabilitation	program.			
                                                                                                  3	

abuse	issues,	significant	criminal	histories,	and	failure	to	protect	the	children	

from	unsafe	people	and	provide	the	children	with	a	safe	and	secure	home.			

        [¶4]		In	late	2016,	the	children’s	grandparents	determined	that	they	could	

not	meet	the	older	child’s	high	level	of	specialized	needs	and	requested	that	the	

Department	find	an	alternative	placement	for	both	children.		The	Department	

was	unsuccessful	in	locating	a	suitable	therapeutic	foster	placement	in	Maine	

where	the	children	could	be	placed	together.		The	following	April,	the	children	

were	placed	in	the	home	of	the	father’s	cousin	and	her	wife	in	Florida,	both	of	

whom	were	already	licensed	foster	care	parents.			

        [¶5]		At	the	time	the	children	were	placed	in	Florida,	the	father	had	been	

released	 from	 jail,	 see	 supra	 n.3,	 completed	 an	 inpatient	 substance	 abuse	

program,	 and	 moved	 into	 a	 sober	 house.	 	 Asserting	 that	 the	 children’s	

geographic	separation	from	him	would	be	a	barrier	to	reunification,	in	May	of	

2017	the	father	filed	a	motion	for	the	court	to	hold	an	expedited	judicial	review	

hearing	where	he	could	challenge	the	children’s	out-of-state	placement.4		See	

22	M.R.S.	§	4038(2)	(2017).		The	court	granted	the	request	and,	after	holding	a	




   4		The	mother	also	objected	to	the	children’s	placement	in	Florida	but,	due	to	her	incarceration	

and	uncertain	release	date,	she	was	not	in	a	position	to	pursue	reunification	at	that	time.			
4	

judicial	review	hearing	in	September	of	2017,5	issued	an	order	that	allowed	the	

children’s	placement	in	Florida	to	continue	“on	a	temporary	basis.”		Along	with	

other	 requirements	 outlined	 in	 the	 Department’s	 rehabilitation	 and	

reunification	 plan,	 the	 court	 ordered	 the	 father	 to	 complete	 “specific	 and	

targeted	 tasks	 to	 address	 the	 major	 outstanding	 concerns.”	 	 These	 tasks	

included	contacting	the	older	child’s	treatment	professionals	and	completing	

Department-recommended	parenting	courses.		The	court	explained	that	“[b]y	

completing	the	required	tasks	and	complying	with	the	terms	of	this	order[,	the]	

father	should	be	able	to	demonstrate	a	clear	path	toward	reunification.”		The	

court	 also	 provided	 for	 contact	 between	 the	 father	 and	 the	 younger	 child,	

including	“telephone	and	Internet	based	visitation	.	.	.	 at	least	twice	a	week,”	

and	in-person	contact	in	Florida	to	be	arranged	and	paid	for	by	the	Department.		

The	 court	 stated	 that	 at	 the	 next	 judicial	 review	 hearing	 it	 would	 consider	

whether	 placement	 of	 the	 younger	 child,	 who	 did	 not	 face	 the	 significant	

challenges	presented	by	the	older	child,	should	be	moved	to	Maine.			

         [¶6]		In	February	of	2018,	the	Department	filed	a	petition	to	terminate	

the	parental	rights	of	both	parents,	and	in	April,	shortly	after	the	mother	was	


     5		The	court	attempted	to	hold	the	judicial	review	hearing	on	an	expedited	basis,	but	for	reasons	

that	are	not	clear	from	the	record,	the	hearing	was	rescheduled	several	times	and	not	held	until	the	
fall	of	2017.			
                                                                                              5	

released	from	federal	prison,	see	supra	n.3,	the	court	held	a	two-day	hearing	on	

the	petition.		The	following	month,	the	court	entered	a	judgment	terminating	

the	parental	rights	of	each	parent.		Based	on	clear	and	convincing	evidence	in	

the	 record,	 the	 court	 determined	 that	 each	 parent	 was	 unable	 to	 take	

responsibility	 for	 the	 children	 and	 had	 failed	 to	 make	 a	 good	 faith	 effort	 to	

rehabilitate	and	to	reunify	with	the	children,	and	that	these	circumstances	were	

unlikely	to	change	within	a	time	reasonably	calculated	to	meet	the	children’s	

needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(ii),	(iv).		The	court	also	concluded	that	

the	 mother	 had	 abandoned	 both	 children	 by	 failing	 to	 communicate	

meaningfully	with	the	children	and	their	foster	parents	and	providers	during	

the	preceding	year,	and	that	the	father	had	abandoned	the	older	child	by	failing	

to	engage	and	communicate	with	him.		See	id.	§	4055(1)(B)(2)(b)(iii).		Finally,	

the	 court	 concluded	 that	 termination	 of	 the	 parents’	 parental	 rights	 is	 in	 the	

children’s	best	interests.		See	22	M.R.S.	§	4055(1)(B)(2)(a)	(2017).			

      [¶7]		In	support	of	those	determinations,	the	court	made	the	following	

findings	of	fact,	all	of	which	are	supported	by	competent	record	evidence.	

             The	[older	child]	is	now	4	½	years	old.		As	of	the	hearing	date	
      he	 had	 been	 in	 DHHS	 custody	 for	 more	 than	 18	months	 and	 one	
      third	 of	 his	 life.	 .	 .	 .	 	 [The	 older	 child]	 has	 been	 receiving	 regular	
      therapeutic	 counseling	 and	 special	 education	 services	 for	 more	
      than	one	year	in	Florida.	.	.	.		[H]is	behavior	this	past	year	noticeably	
      worsened	 or	 regressed	 immediately	 following	 his	 previous	
6	

     communication	or	contact	with	his	father	.	.	.	.		In	general,	[the	older	
     child’s]	behavior	has	improved	.	.	.	following	the	cessation	of	direct	
     communication	with	his	father	authorized	by	the	9/26/17	judicial	
     review	 order.	 	 [He]	 .	 .	 .	 expresses	 considerable	 distress	 at	 the	
     thought	 of	 returning	 to	 Maine.	 	 As	 of	 the	 hearing	 date	 [the	 older	
     child]	 had	 not	 had	 any	 contact	 or	 communication	 with	 his	 father	
     since	 July	 2017	 (when	 telephone/Skype	 communication	 was	
     terminated)	and	has	not	seen	his	father	in	person	since	sometime	
     in	March	2017.	.	.	.			

            [The	younger	child]	was	a	little	more	than	9	months	old	when	
     this	case	was	commenced	and	she	is	now	almost	2	½	years	old.	.	.	.		
     [T]here	were	numerous	telephone	communications	[between	the	
     father	and	the	younger	child]	that	did	not	take	place	as	scheduled	
     due	 to	 father’s	 failure	 to	 follow	 through	 or	 abide	 by	 reasonable	
     contact	 guidelines.	 .	 .	 .	 	 [T]he	 level	 of	 attachment	 and	 interest	
     between	 father	 and	 daughter	 appears	 minimal.	 .	 .	 .	 [The	 younger	
     child]	has	been	given	a	formal	[mental	health]	diagnosis	.	.	.	.		

            .	.	.	.	

           The	mother	.	.	.	must	remain	in	the	sober	house	for	at	least	
     the	next	few	months	before	she	may	be	permitted	to	look	for	other	
     housing.	.	.	.		She	is	at	the	early	stages	of	creating	a	life	and	support	
     system	outside	of	jail	that	hopefully	will	allow	her	to	sustain	her	
     sobriety	 and	 independent	 living.	 	 As	 of	 the	 hearing	 date	 [the	
     mother]	 had	 not	 had	 any	 in	 person	 contact	 with	 either	 child	 in	
     more	than	16	months	and	had	only	brief	telephone	communication	
     with	 [the	 older	 child]	 during	 a	 few	 telephone	 calls	 prior	 to	
     April	2017.	 	 Throughout	 her	 lengthy	 incarceration,	 she	 has	 not	
     sought	out	any	information	from	.	.	.	the	provider	of	any	services	for	
     either	child	or	communicated	with	them.	.	.	.		

              [The	 father]	 has	 demonstrated	 through	 his	 participation	 in	
     programming	and	behavior	that	he	has	 achieved	and	 maintained	
     sobriety	over	a	sustained	period	of	time.	.	.	.		Since	October	2017	
     [the	father]	has	made	significant	efforts	to	complete	the	parenting	
     education	programming	required	by	the	DHHS	reunification	plan	
     .	.	.	but	was	not	able	to	complete	all	of	the	programs.	.	.	.		[The	father]	
                                                                                  7	

has	 not	 moved	 on	 to	 independent	 living	 in	 order	 to	 be	 able	 to	
demonstrate	that	he	can	provide	suitable	and	stable	housing	for	the	
children	.	.	.	.		

       .	.	.	.	

	        .	 .	 .	 [The	 father]	 has	 failed	 to	 demonstrate	 any	 meaningful	
progress	 in	 understanding	 the	 needs	 of	 his	 children,	 and	 most	
particularly	[the	older	child].		[The	father]	has	communicated	only	
a	 few	 times	 with	 any	 of	 [the	 older	 child’s]	 providers	 or	 teachers,	
including	 single	 calls	 with	 the	 child’s	 neurologist,	 physician	 and	
former	therapist.		Most	significantly,	he	failed	to	follow	through	or	
take	advantage	of	the	suggestion	by	[the	older	child’s]	counselor	in	
January	2018	that	he	write	a	letter	to	send	to	[the	older	child]	that	
could	be	shared	with	[him]	in	counseling	as	a	means	of	building	a	
bridge	 towards	 resumption	 of	 contact	 between	 father	 and	 child.	
.	.	.	[The	 father’s]	 concern	 that	 the	 letter	 would	 be	 negatively	
received	by	[the	child]	.	.	.	is	no	excuse	for	his	failure	to	take	a	critical	
step	forward	in	repairing	his	relationship	with	his	son.	.	.	.		
	
	        [The	father	and	mother]	continue	to	maintain	that	except	for	
their	 chronic	 drug	 use	 and	 their	 periods	 of	 incarceration,	 they	
otherwise	 cared	 for	 and	 properly	 parented	 their	 children,	 and	 in	
particular	 [the	 older	 child].	 .	 .	 .	 	 The	 court	 finds	 each	 parent’s	
recollection	of	[the	older	child’s]	earlier	childhood	experiences	and	
their	 parenting	 abilities	 to	 be	 particularly	 unreliable	 and	 not	
credible.	 	 More	 importantly,	 their	 inadequate	 efforts	 to	 properly	
reach	out	and	seek	all	available	information	and	knowledge	about	
[the	 older	 child’s]	 current	 needs	 and	 treatment	 services	 [have]	
resulted	 in	 their	 fundamental	 lack	 of	 insight	 and	 failure	 to	
understand	their	son’s	profound	needs.		[The	older	child]	is	at	great	
risk	of	regression	and	further	harm	if	placed	in	the	care	of	either	
parent	 at	 this	 time	 and	 he	 is	 suffering	 from	 the	 weight	 of	
uncertainty	 about	 his	 future.	 .	 .	 .	 	 [T]he	 child’s	 present	 needs	
demand	 certainty,	 stability	 and	 permanency	 without	 any	 further	
delay.		
	
8	

         	      .	 .	 .	 Both	 parents	 have	 whitewashed	 their	 prior	 failures	 to	
         properly	 parent	 and	 care	 for	 both	 children	 by	 attributing	 all	
         problems	to	their	substance	abuse	without	proper	recognition	of	
         their	parenting	deficits	and	the	harm	caused	to	their	children.	.	.	.		

         	     .	 .	 .	 [The	 father]	 describes	 a	 life	 now	 that	 requires	 him	 to	
         engage	in	regular	activities	that	focus	on	his	own	needs	in	order	to	
         support	and	maintain	his	sobriety.		His	lifestyle	as	described	in	his	
         testimony	 leaves	 little	 time	 for	 the	 demands	 of	 active	 parenting,	
         particularly	with	the	high-level	needs	of	his	son	.	.	.	.		

         	        .	.	.	.		

         	     .	 .	 .	 Despite	 taking	 several	 required	 parenting	 courses	 [the	
         father]	failed	in	his	testimony	to	demonstrate	that	he	actually	had	
         learned	 anything	 about	 being	 a	 parent	 or	 would	 do	 anything	
         different	(other	than	not	using	illegal	substances)	as	a	parent	in	the	
         future.	.	.	.	

(Footnote	omitted.)			

	        [¶8]		Following	the	issuance	of	the	judgment	terminating	their	parental	

rights,	 the	 parents	 filed	 timely	 appeals.6	 	 See	 22	 M.R.S.	 §	 4006	 (2017);	 M.R.	

App.	P.	2B(c)(1).			




     6		Prior	to	filing	her	appeal,	the	mother	filed	a	motion	with	the	court	for	additional	findings	of	fact,	

see	M.R.	Civ.	P.	52(b),	and	to	reconsider	or	amend	the	judgment,	see	M.R.	Civ.	P.	59(e).		The	court	
granted	the	motion	in	part,	amending	the	language	in	the	termination	order	and	making	additional	
findings,	and	denied	all	other	relief	sought	by	the	mother.		The	amended	language	and	the	additional	
findings	related	to	the	marginal	amount	of	communication	between	the	mother	and	the	children	and	
their	foster	parents,	which	is	reflected	in	the	quoted	portion	of	the	court’s	termination	order	included	
in	this	opinion.			
                                                                                                    9	

                                          II.		DISCUSSION	

         [¶9]	 	 The	 parents	 challenge	 the	 judgment	 terminating	 their	 parental	

rights	on	differing	grounds.		The	father	contends	that,	by	placing	the	children	

where	 he	 could	 have	 only	 limited	 contact	 with	 them,	 the	 Department’s	

reunification	 plan	 failed	 to	 satisfy	 the	 statutory	 requirements,	 see	 22	 M.R.S.	

§	4041(1-A)(A)(1),	 and	 that	 the	 court	 erred	 by	 approving	 the	 children’s	

out-of-state	 placement	 in	 its	 order	 after	 judicial	 review.	 	 The	 mother	 asserts	

that	 the	 evidence	 is	 insufficient	 to	 support	 the	 court’s	 determination	 of	 her	

parental	 unfitness.	 See	 id.	 §	 4055(1)(B)(2)(b)(ii)-(iv).	 	 We	 address	 these	

contentions	in	turn.		

A.       The	Reunification	Plan	for	the	Father	

         [¶10]		 The	father	contends	that,	due	to	the	placement	of	the	children	in	

Florida,	the	Department’s	reunification	plan—which	he	describes	as	consisting	

of	“phone	contact”	and	“occasional	visits”—did	not	meet	the	requirements	of	

22	 M.R.S.	 §	4041(1-A)(A)(1).7	 	 He	 further	 asserts	 that,	 in	 the	 judicial	 review	



     7		In	pertinent	part,	22	M.R.S.	§	4041(1-A)(A)(1)(c)	(2017)	mandates	that	the	Department	include	

in	the	rehabilitation	and	reunification	plan:	

         (ii)	 The	changes	that	are	necessary	to	eliminate	jeopardy	to	the	child	while	in	the	
         care	of	a	parent;	

         (iii)	 Rehabilitation	 services	 that	 will	 be	 provided	 and	 must	 be	 completed	
         satisfactorily	prior	to	the	child’s	returning	home;	
10	

order	 issued	 in	 September	 of	 2017,	 the	 court	 erred	 by	 “condition[ing	 the]	

return	 of	 the	 children	 to	 [a	 foster	 placement]	 in	 Maine	 on	 a	 showing	 of	 [the	

father’s]	parental	fitness.”		These	deficiencies,	he	argues,	require	us	to	vacate	

the	order	terminating	his	parental	rights	to	each	child.			

       [¶11]		The	nature	of	these	contentions	leads	to	two	observations	about	

how	they	might	bear	on	this	appeal	from	a	termination	judgment.		

       [¶12]		First,	to	the	extent	that	the	father	directly	challenges	the	judicial	

review	 order	 containing	 the	 court’s	 limited	 ratification	 of	 the	 Department’s	

decision	 to	 place	 the	 children	 in	 foster	 care	 in	 Florida,	 his	 contention	 is	 not	

cognizable	 on	 appeal.	 	 An	 order	 after	 judicial	 review,	 which	 is	 governed	 by	

22	M.R.S.	§	4038	(2017),	is	deemed	interlocutory	by	operation	of	statute	and	


       (iv)	 Services	 that	 must	 be	 provided	 or	 made	 available	 to	 assist	 the	 parent	 in	
       rehabilitating	and	reunifying	with	the	child,	as	appropriate	to	the	child	and	family,	
       including,	but	not	limited	to,	reasonable	transportation	for	the	parent	for	visits	and	
       services,	child	care,	housing	assistance,	assistance	with	transportation	to	and	from	
       required	services	and	other	services	that	support	reunification;	

       (v)	 A	 schedule	 of	 and	 conditions	 for	 visits	 between	 the	 child	 and	 the	 parent	
       designed	 to	 provide	 the	 parent	and	 child	time	 together	 in	 settings	 that	provide	 as	
       positive	a	parent-child	interaction	as	can	practicably	be	achieved	while	ensuring	the	
       emotional	and	physical	well-being	of	the	child	when	visits	are	not	detrimental	to	the	
       child’s	best	interests;	

       (vi)	 Any	use	of	kinship	support,	including,	but	not	limited	to,	placement,	supervision	
       of	visitation,	in-home	support	or	respite	care;	[and]	

       (vii)	 A	reasonable	time	schedule	for	proposed	reunification,	reasonably	calculated	
       to	meet	the	child’s	needs.		

  	
                                                                                        11	

therefore	 cannot	 be	 appealed.	 	 See	 id.	 §	 4006	 (“Orders	 entered	 under	 this	

chapter	under	sections	other	than	4035	[jeopardy	orders],	4054	[termination	

orders]	 or	 4071	 [medical	 treatment	 orders]	 are	 interlocutory	 and	 are	 not	

appealable.”);	 cf.	 In	 re	 Children	 of	 Nicole	 M.,	 2018	 ME	 75,	 ¶	 11,	 187	 A.3d	 1	

(holding	that	“a	permanency	plan	order	is	treated	by	operation	of	statute	as	an	

interlocutory	order	and	is	therefore	not	itself	appealable”);	In	re	L.D.,	2015	ME	

123,	¶¶	16-17,	123	A.3d	990	(holding	that	the	court’s	child	placement	order	is	

statutorily	 interlocutory	 and	 not	 appealable).	 	 Instead,	 we	 may	 consider	 the	

father’s	challenge	to	the	children’s	continued	placement	in	Florida,	as	ordered	

by	the	court	after	judicial	review,	only	as	that	issue	bears	on	the	court’s	later	

determination	that	he	is	parentally	unfit.		Cf.	In	re	Children	of	Nicole	M.,	2018	ME	

75,	¶	11,	187	A.3d	1	(stating	that	an	appeal	of	a	termination	order	“cannot	be	

used	as	a	vehicle	to	directly	challenge”	a	permanency	plan	order,	but	instead	

may	be	considered	in	the	context	of	the	court’s	best	interest	analysis	pertaining	

to	termination).	

       [¶13]	 	 Second,	 although	 the	 Department	 is	 statutorily	 obligated	 to	

develop	a	rehabilitation	and	reunification	plan,	see	22	M.R.S.	§	4041(1-A)(A)(1),	

the	 “failure	 to	 satisfy	 [this]	 obligation[]	 does	 not	 preclude	 a	 termination	 of	

parental	 rights,”	 In	 re	 Doris	 G.,	 2006	 ME	 142,	 ¶	 16,	 912	 A.2d	 572,	 and	 a	
12	

deficiency	 in	 the	 plan	 or	 its	 implementation	 may	 be	 considered	 by	 the	 court	

only	as	a	factor	in	its	parental	unfitness	analysis,	see	In	re	Hannah	S.,	2016	ME	

32,	 ¶	 12,	 133	 A.3d	 590.	 	 Moreover,	 the	 court	 “is	 not	 required	 to	 address	 the	

extent	of	the	Department’s	reunification	efforts	in	its	finding	that	[the	parent]	

is	unfit”	if	competent	record	evidence	supports	the	court’s	finding	of	at	least	

one	ground	of	parental	unfitness	by	clear	and	convincing	evidence.		In	re	Emma	

S.,	2018	ME	8,	¶	5,	177	A.3d	632.		Therefore,	even	if	evidence	shows	that	the	

Department	did	not	fulfill	its	statutory	duty	to	develop	a	proper	rehabilitation	

and	reunification	plan,	such	a	failure	is	not	dispositive	of	a	termination	petition.	

       [¶14]	 	 We	 therefore	 must	 consider	 the	 father’s	 assertions	 only	 in	 the	

context	of	the	court’s	conclusion	that	the	father	is	parentally	unfit,	and	we	look	

to	the	record	as	a	whole	to	determine	if	it	supports	the	court’s	conclusion.		“We	

review	for	clear	error	the	court’s	findings	of	fact	on	parental	unfitness.”		In	re	

Child	of	James	R.,	2018	ME	50,	¶	11,	182	A.3d	1252.			

       [¶15]	 	 Competent	 record	 evidence	 supports	 the	 court’s	 determination	

that	the	father	was	unfit	to	parent	the	older	child	for	reasons	unrelated	to	the	

children’s	 foster	 placement	 in	 Florida.	 	 The	 court	 found,	 for	 example,	 that	

despite	 clear	 instructions	 from	 both	 the	 court	 and	 the	 Department	 that	 he	

contact	 the	 older	 child’s	 treatment	 professionals,	 who	 represent	 a	 variety	 of	
                                                                                         13	

disciplines,	on	a	specific	schedule,	the	father	did	not	do	so.		Nor	did	the	father	

complete	the	parenting	education	classes	recommended	by	the	Department	or	

timely	follow	the	recommendation	of	the	child’s	therapist	to	write	a	letter	to	

the	child	as	a	way	to	begin	repairing	their	damaged	relationship.		And	although	

each	 rehabilitation	 and	 reunification	 plan	 required	 him	 to	 provide	 safe	 and	

stable	housing	for	the	children,	at	the	time	of	the	hearing	the	father	chose	not	

to	 live	 in	 a	 place	 that	 was	 suitable	 for	 the	 children,	 but	 rather	 continued	 to	

reside	 in	 a	 sober	 house	 that	 the	 Department	 had	 deemed	 inappropriate	 for	

reunification.				

       [¶16]		The	prevailing	theme	of	these	aspects	of	the	father’s	unfitness	is,	

as	 the	 court	 found,	 his	 “fail[ure]	 to	 demonstrate	 any	 meaningful	 progress	 in	

understanding	 the	 needs	 of	 his	 children,	 and	 most	 particularly”	 those	 of	 the	

older	child,	whose	needs	are	profound.		The	father	could	have	satisfied	each	of	

these	requirements,	along	with	others,	no	matter	the	child’s	location,	in	order	

to	 rehabilitate	 and	 reunify.	 	 That	 he	 failed	 to	 do	 so	 supports	 the	 court’s	

determination	that	he	is	statutorily	unfit	to	be	a	parent	to	the	older	child.		See	

22	M.R.S.	§	4055(1)(B)(2)(b)(ii)-(iv).		

       [¶17]	 	 Likewise,	 the	 court’s	 determination	 of	 the	 father’s	 parental	

unfitness	with	regard	to	the	younger	child—also	for	reasons	unrelated	to	that	
14	

child’s	 placement	 in	 Florida—is	 supported	 by	 competent	 evidence	 in	 the	

record.	 	 In	 addition	 to	 finding	 that	 the	 father	 had	 failed	 to	 provide	 safe	 and	

stable	housing	and	complete	the	required	parenting	courses,	the	court	found,	

based	 on	 clear	 and	 convincing	 evidence,	 that	 the	 father	 had	 not	 taken	 full	

advantage	 of	 the	 opportunities	 that	 were	 available	 for	 contact,	 even	 if	 those	

opportunities	 might	 have	 been	 more	 limited	 than	 if	 he	 had	 been	 in	 closer	

geographical	proximity	to	the	child.		 Moreover,	with	considerable	support	in	

the	 record,	 the	 court	 found	 that	 the	 father’s	 “inability	 to	 recognize	 [his]	

parenting	deficits	creates	a	substantial	risk	of	harm	to	.	.	.	[the	younger	child].”		

Thus,	the	court	did	not	err	by	determining	that	the	father	was	unfit	to	parent	

the	younger	child	pursuant	to	22	M.R.S.	§	4055(1)(B)(2)(b)(ii),	(iv).	

B.	    The	Mother’s	Parental	Unfitness	

       [¶18]		The	mother	challenges	the	sufficiency	of	the	evidence	supporting	

the	court’s	determination	of	parental	unfitness	on	three	statutory	bases.		See	

22	M.R.S.	§	4055(1)(B)(2)(b)(ii)-(iv).		She	focuses	principally	on	evidence	that	

she	had	“participated	in	all	of	the	services	offered”	during	her	sixteen-month	

period	of	incarceration	and,	following	her	release,	had	taken	“all	possible	steps”	

to	address	the	Department’s	requirements	for	reunification.			
                                                                                                      15	

        [¶19]		“Where	the	court	finds	multiple	bases	for	unfitness,	we	will	affirm	

if	 any	 one	 of	 the	 alternative	 bases	 is	 supported	 by	 clear	 and	 convincing	

evidence.”		In	re	M.B.,	2013	ME	46,	¶	37,	65	A.3d	1260.		

        [¶20]		Although	the	court	recognized	that	the	mother	had	participated	in	

therapeutic	 programming	 during	 her	 incarceration,	 the	 court	 found	 that	 she	

had	only	recently	been	released	from	prison,	that	the	conditions	of	her	federal	

probation	required	her	to	live	in	a	sober	house	for	up	to	five	months,8	and	that	

she	must	“first	develop	a	support	structure	that	will	sustain	her	sobriety	in	the	

future.”		As	the	court	found	with	respect	to	the	father,	the	court	also	found	that	

the	 mother	 had	 not	 made	 material	 progress	 in	 understanding	 the	 children’s	

needs,	particularly	those	of	the	older	child,	and	that	she	had	“whitewashed”	her	

fundamental	 parenting	 deficiencies	 and	 showed	 no	 insight	 into	 the	 effect	 of	

those	deficits	on	both	children.		Given	these	supported	findings	and	the	court’s	

determination	that	“[e]ach	child’s	present	need	for	certainty	simply	cannot	wait	

for	her	to	develop	and	demonstrate	her	future	capacity	to	parent,”	the	court	did	

not	 err	 by	 concluding	 that	 the	 mother	 was	 unwilling	 or	 unable	 to	 take	




   8		The	terms	of	the	mother’s	federal	probation	required	her	to	reside	in	a	sober	house	for	160	days	

following	 her	 release	 from	 prison.	 	 The	 Department	 determined	 that	 the	 sober	 house	 does	 not	
constitute	safe	and	stable	housing.			
16	

responsibility	for	the	children	within	a	time	reasonably	calculated	to	meet	the	

children’s	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(ii).	

         [¶21]	 	 Because	 the	 court’s	 determination	 of	 this	 ground	 of	 parental	

unfitness	by	clear	and	convincing	evidence	is	supported	by	competent	record	

evidence,	we	need	not	address	the	mother’s	challenges	to	the	two	other	types	

of	parental	unfitness	found	by	the	court.		See	In	re	M.B.,	2013	ME	46,	¶	37,	65	

A.3d	1260.	

         The	entry	is:		

                            Judgment	affirmed.	
	
	     	    	     	      	      	
	
Charlene Hoffman, Esq., Portland, for appellant Father

Thomas L. Richard, Esq., Rioux, Donahue, Chmelecki & Peltier, LLC, Portland, for
appellant Mother

Janet T. Mills, Attorney General, and Meghan Szylvian, Asst. Atty. Gen., Office of
the Attorney General, Augusta, for appellee Department of Health and Human
Services
	
	
Bridgton	District	Court	docket	number	PC-2016-14	
FOR	CLERK	REFERENCE	ONLY